         Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
              v.                                     :      CR. NO. 19-4 (ESH)(RMM)
                                                     :
MARK HARRIS,                                         :
                                                     :
                   Defendant.                        :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(2)(A) and 18 U.S.C. §

3142 (d)(1)(A)(ii) of the federal bail statute. The government requests that the following points

and authorities, as well as any other facts, arguments and authorities presented at the detention

hearing, be considered in the Court’s determination regarding pre-trial detention.

                                          Introduction

       Mark Harris, a thirty-one (31) year old male with several prior convictions for a variety of

offenses including violent offenses and gun offenses, has been charged by indictment with one

count of Escape from Custody, in violation of Title 18 U.S.C. § 751 (a). The defendant’s

indictment indicating a finding of probable cause that he knowingly escaped from the custody of

the Bureau of Prisons, coupled with his prior convictions, support the government’s contention

that the defendant should be held without bond pending trial.




                                                1
           Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 2 of 10



                         Procedural History and Applicable Authority

         At the initial appearance on March 11, 2019, the government orally moved for detention

pending trial pursuant to 18 U.S.C. § 3142 (f)(2)(A) and 18 U.S.C. § 3142 (d)(1)(A)(ii) of the

federal bail statute, which was granted by the Court. The Court set a detention hearing for

Thursday, March 14, 2019.

         The government contends that the defendant is a flight risk as well as a danger to the

community. The government must establish by preponderance of the evidence that a defendant

poses a risk of flight. United States v. Vortis, 785 F.2d 327, 328-29 (D.C. Cir. 1986). And must

establish by clear and convincing evidence that a defendant is a danger to the community. United

States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). In an indicted case at a detention hearing,

the government may proffer evidence. United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir.

1996).

         There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the

facts and circumstances in this case causes the government to ask the Court to conclude that there

is no condition or combination of conditions that would assure the appearance of the defendant as

required or the safety of the community. Therefore, Mr. Harris should be detained. See 18 U.S.C.

' 3142(e)(1).




                                                2
          Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 3 of 10



                         Nature and Circumstances of the Offenses Charged

       As part of the defendant’s sentence in relation to a charge of Bail Reform Act violation, he

was allowed to complete the end portion of his sentence at Hope Village residential reentry center.

On August 1, 2018, the defendant started his halfway house placement at Hope Village. Less

than one month later, on September 7, 2018, the defendant signed out to eat at the facility at

approximately 7:11P.M. The defendant then returned at approximately 7:30P.M.

       Staff at Hope Village asked the defendant to empty his pockets upon his return to the

facility. At this time, Mr. Harris placed some plastic cups on the table, as well as a Core water

bottle on the table. When staff tested the water bottle, it was determined to contain alcohol. The

defendant was asked to submit to a breathalyzer test and he refused. Mr. Harris then returned to

his room, gathered his personal belongings and left the halfway house. As a result, the defendant

was placed on escape status and was dropped from the count for the facility. On or about January

3, 2019, the grand jury indicted the defendant on one count of Escape and on or about March 11,

2019, the defendant was arrested.

       As set forth fully above, the first factor, the nature and circumstances of the offense

charged, clearly weighs in favor of detention. Here, a grand jury found probable cause to believe

that Mr. Harris escaped from the custody of the Bureau of Prisons. The nature of this offense

weighs heavily in favor of detention.

                        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against Mr. Harris is quite strong. As set forth above, Mr. Harris

knowingly and willingly absconded from the residential reentry center, in violation of the terms of


                                                3
         Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 4 of 10



his furlough. There is no question that the defendant knew about the rules and requirements

related to his furlough to and residency at the residential reentry center because he signed

documentation memorializing his understanding on the Furlough Application – Approval and

Record, See Government’s Exhibit #1 (attached), and required Conditions of Furlough form, See

Government’s Exhibit #2 (attached).

                           Mr. Harris’ History and Characteristics

       The third factor, the history and characteristics of the person, similarly weigh in favor of

the detention. Mr. Harris has several prior convictions to include:

              Felon in Possession of a Firearm, Possession of a Firearm During a Crime of
               Violence (Washington, D.C., 2008)

              Bail Reform Act Violation – Felony (Washington, D.C., 2007)

              Bail Reform Act Violation – Felony (Washington, D.C., 2007)

              Attempted Unauthorized Use of a Vehicle (Washington, D.C., 2007)

              No Permit (Washington, D.C., 2009)

              Attempted Possession of a Controlled Substance - Marijuana (Washington, D.C.,
               2007)

              No Permit (Washington, D.C., 2004)

       The government further directs the Court’s attention to additional information contained

on page 4 of the defendant’s Pretrial Services Agency report. The defendant was serving a

sentence in a felony matter at the time that he escaped from custody. Mr. Harris had just

completed terms of imprisonment of 108 months. Upon information and belief, the defendant

remains under sentence due to his escape in this matter. Notably, as set forth in the pretrial

services agency report, the defendant’s ratings amongst all risk categories, namely Failure to


                                                4
         Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 5 of 10



Appear Risk, Global Re-arrest Risk and Dangerous/Violent Re-Arrest Risk, are designated as high.

Mr. Harris has clearly demonstrated that he cannot be trusted to report for court appearances or

refrain from engaging in criminal conduct. The defendant should not be released.

                                   Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. Though the charged offense

here is Escape from Custody, the government notes that at the time of this arrest, the defendant

was under order of the court to complete a sentence in relation to a violent offense.        The

government further notes that this matter constitutes Mr. Harris’ sixth felony offense. For these

reasons, the government submits that in order to protect the community, the defendant should be

held without bond pending trial.

   There is No Condition or Combination of Conditions that Would Ensure Mr. Harris’
                  Compliance with Court-Ordered Release Conditions

       The defendant’s criminal history and instant arrest warrant pre-trial detention. The

government’s evidence strongly supports the argument that Mr. Harris will continually disregard

the Court’s efforts to reasonably control his behavior through conditions of release and keep the

community safe.



                                          Conclusion

       The Court should grant the government=s motion to detain Mr. Harris pending trial because

he has demonstrated that his appearance cannot be assured at future court proceedings and that he

presents a danger to the community.



                                               5
          Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 6 of 10




                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar No. 472-845

                                              By:             /s/
                                                      LISA NICOLE WALTERS
                                                      D.C. Bar No. 974-492
                                                      Assistant United States Attorney
                                                      555 Fourth Street, N.W., Fourth Floor
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 252-7499
                                                      E-mail: Lisa.Walters@usdoj.gov



                                 CERTIFICATE OF SERVICE

        I, Lisa N. Walters, certify that, on this 13th day of March, 2019, the government filed a
copy of the foregoing Memorandum in Support of Pre-Trial Detention on the Electronic Case
Filing (“ECF”) system and served a copy on counsel for Mr. Harris, Tony Miles, Esquire,
through the ECF.

                                                           /s/
                                                      Lisa N. Walters
                                                      Assistant United States Attorney




                                                 6
Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 7 of 10




            GOVERNMENT’S
              EXHIBIT #1
                                                     Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 8 of 10
                                                                                     1a
                                                                   EURLOUC iAPPLICATION
BP-A02               91                                                                                                       -   APPROVAL ANT                                    T1ECORD              CD
                                                                                                                                                                                                            'F]'!
NOV 12
U. S . DEPARII{ENT OF JI'STICE                                                                                                                                          FEDERJAT BT'REJtrU                                   OE PRISONS
                                                                                                     :tr:.::-::l                              :as:::          i'-: r:       itl;e;s             anl Fi,lae :,r.be!
                                                                                                                                              Federa: Correctional Complex,                                            USP
                                                                                                                                              P.   O.     Bo:< 5655
Mark, Har!1s                                                                                         38924-C0?                                Yazoo CiEy, MS 39i94
                                                                                                                                              662-1 t6-L241



                                                                                            aa.-r"          i:rr   a--o-                  n:r6l        t'rD

                                                                                            FURL TRANS
RHU r.Url.oUOn                                                                              LUL       c!J                                 08-01-2018 G10:00 a.n

                                                         le :ane : : :gsF :: s:.: i F i:'-, :: it
                                                          S.E, washington, DC 20020

Trlap.:.e:i:.                      rIi,:Lro.i.ng Area Code z 12021 678-1551



FCC Yazco                   Crty,             MS
                                                                                Meth'rd )i :raasp-'r: i:: :r.:

                                                                                Town Driver/Greyhound/Taxi
                                                                                                                                          De:3i:=r.'i:e:
                                                                                                                                                   Y:.:            "'x'
NoTE        !O APPLIa$*T: Ycu are reninded                                     :;:   -.::.-L:
                            .-..         cFr,''.1        r^)i..,    !FA    i
',-,,-      ',icri



                                                                                                                     IJNDERSTAND I NG


I understand that if approved, f am authorizec to be cnly j.n Ehe area of the desEination shown above and at
ordinary stopcvers or points on a direct route to or from that. descinacicn. I understand thac my furlough only
e:{tends the lilnits of my ccnfinemenE and that I remaan rn the custody of the Attorney General of Che Unlted
States. if I fail to remain wj.thin the extended Ilmits of this confinement, it shall be deemed as escape frcn
Ehe custcdy of the Attorney General, punrshabLe as provided Ln sectlon i51 of TiEIe 18, un:t-ec states ccce. I
uncierstand Ehat I may be Ehoroughly searched upon my return to Ehe institur-icn aBd that I wi.Il be held
respons.rble for      item of contraband or illicit material that is found. I have read or had read to !ne, and I
understand that E     foregolng conditions govern n!' furlough, and w1ll abide by then. I have read or had read
to rne, and           and Ehe CoNDITIONS OF EURL3UGH as set forth on the reverse o this fcrm

                                                     ?i'-:ess
          'Jnic Secretar'y'

                                                Tir:e/0ate
                                                                                                               ADM:NI STRAT I'TE ACTION

--F'---                                                       C.PulIum                                                                                         ::'.e:             Case Manager

                          SFa   U):ifie.:                N/A                                                                                                  la':e :i :::-.:i:,'a--: )n: N/A
                                                                 -' --, r'.:-,::
         ej --':- ::jr-.:.:.. :a'e-'---:r.s --: i:rl-.'-'r':? No
                                                                                                                           APPRO!?L


.q.pproval  fcr '-he above uaned llnaie t-c leave the                                                                                                                       :
                                                                                                                                                                                  -;e;el
                                                                                                                                                                                :_.':
                                                                                                                                                                                     --
Ir.stituticn c.. a :u:I)uqh as irtlined is hereby.                                                                                                                                      I :.-                                          pp:
granleC in a.c,)rdance wi:h P.!. 93-3C9 and r-he BoP                                                                                                                        i.t                                                    3

F,Jrlouqh Pr'Jgran sta:enelt. ?he period of furlough

 P::m 08-01-201'8                            0      10     00 a.m.        ro   08-02-2018

                                         C::i:er             (Nane, Tii:e 6 Date                                               as 3.p: :.-a , i: l
                                   ,'e

                                              M. Yar!in, Cornp.le:{ Warden                                                                                                                          ,Pl,a---
                                    d!saPp!c7al:

                                                                                                                            RECORD


                                                                                                                                     D3te/Time Rer:':rr.e,l
  Date/Tine Released:06-01-2016 at 10:00 a'm'
                                                                                                                                                                        :
                                                                                                                                                                            -El!

                                                                                                                                                                                                            ::. -i,::
                                                                                                                                                                                                             l:li   !        -   -::.:
                                                                                                                                                                                                            r.      -:.':'
  Mebane Ei:it 152. NC at 6315
  aE 1:05 P.n. C.ntinue via
Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 9 of 10




            GOVERNMENT’S
              EXHIBIT #2
                         Case 1:19-cr-00004-ESH Document 4 Filed 03/13/19 Page 10 of 10

                                             I                                         a


                                                             Inmate's Photo
                                                            Con4ition! of Furlough
   (a) An inmate who violates the condj.tions of a furlough may be considered an escapee under t8 U.s.C.                S
       4082 or 18 U.S.C. 5 75!, and may be subject to crininal prosecution and institution disciplinary
       action.
(b) A furlough will only be approved if an inmate agrees to the following conditions and understand that,
    while on furlough, he/she:
              (1)      Remalns in the Legal custody     of the U. S. AEtorney General, i.n service of a term of
                       imprisonment,'
              12\      Is subject to prosecution for escape if he/she fails to return to the instiEution at the
                       designated time,'
              (3)      Is subject to institution disciplinary action, arrest, and criminal prosecution for vi.olating
                       and condition(s) of the furlough;
              (4)      May be thorouqhly searched and given a urinalysis, breathalyzer, and other comparable test,
                       during the furlough or upon reiurn to Ehe insEiEution, and nust pre-authorize the cost of
                        such test(s) if the inmate or family menbers are paylng the other costs of the furlough. The
                       inmate must pre-authorize all testing fee(s) to be withdrabrn directly from his/her inmate
                       deposit fund account;
              (5)      Must contact the institution (or unj.ted states Probation offj.cer) in the event of arrest,
   or                  any other serious difficulty or illness; and
              (5)      Must comply with any other speciaL instructions given by the institution.
                       SPecial fnstructions:
                    It has been determined that consumption of poppy seeds nay cause a Positive drug test whj'ch
                        resutt in disciplj.nary acEion. As a condition of my palticipation in comnunity
                       may
                    programs, I will not consume any poppy seeds or j.tems containing poppy seeds.
                     (Note: Additional conditions may be added to Special Instructj.ons as warranted).
(c) while on furlough, the inmate must not:
(1)       violate the laws of any julisdiction (federal, state, or local);
(2)       Leave the alea of his/her furlough without permission, except for traveling to the furlough
          destj.natj.on, and returning to the instiEution,
(3)       purchase, seI1, possess, use, consume, or adninister any narcotic drugs, marijuana, alcohol, or
          intoxicants in any form, or frequent any place where such alticles are unlawfully sold,
          dispensed, used, or given away;
(4)       Use medication that is not prescribed and given to the innate by the institution nedical
          department or a Iicensed physician,'
(5)       Have any meclical/denEal/surgical/psychiatlic treatment without the staff's written permission,
          unless there is an energency. Upon return to the institution, the inmate must notify
           institution staff if he/she recej.ved any prescribed medication or treatment in the conmunity
           for an ernergencyi
(5)        Possess and firearm or other dangerous weaponi
(?)        Get ruarried, sign any Legal papers, contracts, loan applications, or conduct any business
          without staff' s $rritten pernission;
(8)       Associate with persons having a criminal record or with persons who the inmate knows to be
           engaged in illegal activities without staff' s written permlssion;
(9)        Drive a motor vehicle wj.thout staff's Hritten permission, which can only be obtained if the
           inmate has proof of a currently valid driver's license and proof of appropriate insurancei or
(lO)       Retuln from furlough with anything the inmate did not lake out with him/her (for examPle,
           ctothj.ng, jewelry, or books)
  I have read, or had read to me, and I understand the above conditions concerning my furlough and agree to abide by
  them

   Irunate'   s signature:                                                      38924-007                  Date:       ?.1.1S
   Sj.gnature/printed        Name   of Staff witness:
   Record copy - Inmate Cen!ra1 FiIe, CoPy - Control Cente!, Chief Corr    ional Selvices supervisor, Correctionai. Systems Department,
   Inmate Use on Furlough



   FILE IN          SECTION    5    UNLESS APPROPRIATE FOR PRIVACY EOLDER                                SECTION                   5
